IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41194

STATE OF IDAHO,                                   )      2014 Unpublished Opinion No. 650
                                                  )
       Plaintiff-Respondent,                      )      Filed: August 7, 2014
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
RILEY TONY NICHOLAS J. HART,                      )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Order revoking probation and requiring execution of indeterminate six-year
       sentence for grand theft, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                          Before LANSING, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
       Riley Tony Nicholas J. Hart pled guilty to grand theft. Idaho Code § 18-2403(1). The
district court imposed a unified six-year sentence with a two-year determinate term, but
suspended the sentence and placed Hart on probation for a period of six years. Subsequently,
Hart absconded from probation. Hart later admitted to violating his probation and the district
court reinstated his probation. Hart again admitted to violating several terms of the probation,
and the district court consequently revoked probation and sua sponte ordered execution of a
reduced sentence of an indeterminate term of six years. Hart appeals, contending that the district
court abused its discretion when it failed to further reduce his sentence.




                                                  1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. Morgan, 153 Idaho at 621, 288 P.3d at
838.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in ordering execution of the reduced sentence.
Therefore, the order revoking probation and directing execution of the reduced sentence is
affirmed.




                                                 2